



THIRD RENEWAL PROMISSORY NOTE


PURSUANT TO F.S. 201.08, THIS THIRD RENEWAL PROMISSORY NOTE IS A RENEWAL OF THAT
CERTAIN SECOND RENEWAL PROMISSORY NOTE DATED AS OF SEPTEMBER 6, 2017 (THE
"SECOND RENEWAL NOTE" ), AS SUCH SECOND RENEWAL NOTE RENEWED THAT CERTAIN
RENEWAL PROMISSORY NOTE DATED AS OF SEPTEMBER 30, 2016 (THE "FIRST RENEWAL
NOTE"), AS SUCH FIRST RENEWAL NOTE RENEWED THAT CERTAIN PROMISSORY NOTE DATED AS
OF DECEMBER 1, 2014, PAYABLE TO BANK BY THE UNDERSIGNED OBLIGORS IN THE ORIGINAL
PRINCIPAL AMOUNT OF $70,000,000 (THE "ORIGINAL NOTE"). FLORIDA DOCUMENTARY STAMP
TAXES IN THE AMOUNT OF $2,450 WERE REMITTED TO THE FLORIDA DEPARTMENT OF REVENUE
BY BANK OR ON BEHALF OF BANK AS REQUIRED BY LAW IN CONNECTION WITH THE EXECUTION
AND DELIVERY OF THE ORIGINAL NOTE, WHICH IS NOT SECURED BY FLORIDA REAL
PROPERTY. NO ADDITIONAL SUMS ARE BEING ADVANCED HEREUNDER, NOR WERE ANY
ADDITONAL SUMS ADVANCED UNDER THE FIRST RENEWAL NOTE OR THE SECOND RENEWAL NOTE
AND NO PERSONS HAVE BEEN ADDED AS ADDITIONAL OBLIGORS PURSUANT TO THE TERMS
HEREOF. ACCORDINGLY, NO ADDITIONAL DOCUMENTARY STAMP TAXES ARE DUE AND PAYABLE
IN CONNECTION WITH THIS THIRD RENEWAL PROMISSORY NOTE. THE ORIGINAL NOTE, THE
FIRST RENEWAL NOTE AND THE SECOND RENEWAL NOTE ARE ATTACHED HERETO.








THIRD RENEWAL PROMISSORY NOTE


$70,000,000.00                         September 26, 2018



FOR VALUE RECEIVED, the undersigned ALICO, INC., a Florida corporation
("Alico"); ALICO-AGRI, LTD., a Florida limited partnership (" Alico-Agri" );
ALICO PLANT WORLD, L.L.C., a Florida limited liability company ("Plant World''
); ALICO FRUIT COMPANY, LLC, a Florida limited liability company ("Fruit
Company" ); ALICO LAND DEVELOPMENT INC., a Florida corporation ("Land
Development" ); ALICO CITRUS NURSERY, LLC, a Florida limited liability company
("Citrus Nurse1y" , and together with Alico, Alico-Agri, Plant World, Fruit
Company and Land Development, each a "Borrower " and collectively the
"Borrowers" ) hereby, jointly and severally, promise to pay to the order of RABO
AGRIFINANCE LLC, a Delaware limited liability company (together with its
successors and assigns, hereinafter "Bank" ), on or before the Revolving Credit
Maturity Date, the aggregate principal amount of SEVENTY MILLION AND 00/100
DOLLARS (US$70,000,000.00) or, if less, the aggregate unpaid principal amount of
all Loans made by Bank to the undersigned , in immediately available funds as
provided in the Credit Agreement (defined below), together with interest
thereon, until such principal amount is paid in full, at such interest rates,
and payable at such times, as provided in the Credit Agreement. All payments
shall be made to Bank in lawful money of the United States of America at 12443
Olive Blvd., Suite 50, St. Louis, MO 63141.


This Note is one of the Notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of December 1, 2014, as amended by
that certain First Amendment to Credit Agreement and Consent dated as of
February 26, 2015, that certain Second Amendment to







--------------------------------------------------------------------------------







Credit Agreement dated as of July 16, 2015, that certain Third Amendment to
Credit Agreement dated as of September 30, 2016, that certain Consent and Waiver
Agreement dated as of December 20, 2016, that certain Fourth Amendment to Credit
Agreement dated September 6, 2018 , that certain Fifth Amendment to Credit
Agreement dated as of October 30, 2017, that certain Sixth Amendment, Consent
and Waiver to Credit Agreement dated as of July 18 , 2018 , and that certain
Seventh Amendment to Credit Agreement dated as of even date herewith (as further
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement") by and among the Borrowers and Bank. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. This Note evidences the Loans made by Bank under
the Credit Agreement.


Bank may endorse and attach a schedule to reflect borrowings evidenced by this
Note and all payments and prepayments thereon; provided that any failure to
endorse such information (or an error contained in such information) shall not
affect the obligation of the Borrowers to pay amounts evidenced hereby.


Upon the occurrence of an Event of Default, all amounts evidenced by this Note
may, or shall, become immediately due and payable as provided in the Credit
Agreement without presentment, demand, protest or notice of any kind, all of
which are waived by the Borrowers. In the event payment of amounts evidenced by
this Note is not made at any stated or accelerated maturity, the Borrowers
agree, jointly and severally, to pay, in addition to principal and interest, all
costs of collection in connection therewith, including reasonable attorneys'
fees.


This Note and the Loans and amounts evidenced hereby may be transferred only as
provided in the Credit Agreement.


This Note shall be governed by, construed and interpreted in accordance with,
the laws of the State of Florida applicable to contracts made and to be
performed within the State of Florida, without reference to the conflicts of law
principles thereof.


Time is of the essence of this Note.


[Remainder of Page Intentionally Left Blank]






























ATL 23039386v 1







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed
under seal as of the date first above written.


ALICO, INC.,
a Florida corporation




By:
                 Name:    John E. Kiernan

Title: Chief Financial Officer




ALICO-AGRI, LTD.,
a Florida limited partnership



By: Alico, Inc., a Florida corporation, its General Partner







By:     alicorabothirdrenewal_image2.jpg
[alicorabothirdrenewal_image2.jpg]alicorabothirdrenewal_image3.jpg
[alicorabothirdrenewal_image3.jpg]
By:         
Name:    John E. Kiernan
Title: Chief Financial Officer




ALICO PLANT WORLD, L.L.C., a Florida
limited liability company
By: Alico-Agri, Ltd., a Florida limited partnership, its Sole Member
By: Alico, Inc., a Florida corporation, its General Partner







--------------------------------------------------------------------------------




By: alicorabothirdrenewal_image4.jpg
[alicorabothirdrenewal_image4.jpg]alicorabothirdrenewal_image5.jpg
[alicorabothirdrenewal_image5.jpg]
Name: John E. Kiernan
Title: Chief Financial Officer





ALICO FRUIT COMPANY, LLC,
a Florida limited liability company
By:
Alico, Inc., a Florida corporation, its Managing Member

By:     Name: John E. Kiernan
Title: Chief Executive Officer




ALICO LAND DEVELOPMENT INC.,
a Florida corporation




By: alicorabothirdrenewal_image6.jpg [alicorabothirdrenewal_image6.jpg]
Name: John E. Kiernan
Title:    Chief Executive Officer




ALICO CITRUS NURSERY, LLC,
a Florida limited liability company


By:
Alico, Inc., a Florida corporation, its Managing Member



By: alicorabothirdrenewal_image7.jpg [alicorabothirdrenewal_image7.jpg]
Title: Chief Executive Officer



